—Appeals from judgments of the Court of Claims. These two death claims against the State arise from the failure of an automobile in which decedents were passengers, and driven by a nineteen-year-old operator, Phyllis Gefen, to stay on the highway as it entered a curve in the road. The accident happened at night. The driver testified that as she approached the curve the lights of an approaching car “ blinded me ”. She also testified that “ I couldn’t be sure exactly on what portion of the road I was on ”; was not aware of the curve and made no turn for the curve at any time. At the point the car went off the road both the photograph of the place and the map of the road show that as the curve begins the turn is slight. There is some general opinion in the record “ the curve ” is eight degrees thirty minutes and that it was general and accepted practice of the State to erect warning signs for curves of that degree. There is, however, no proof of the exact curvature at the beginning of the curve where this car went straight off the road, continuing on the line the road had followed before the curve had begun. The accident seems to have occurred because the driver, blinded by headlights, failed to negotiate a curve of ordinary appearance because she did not see it. It could scarcely be reasonable to argue that this curve would not have been seen in daylight by any operator fit to drive a car; or that it would not have been seen by any reasonably careful driver at night. It was not seen by this driver because she was unable to make normal observations. This failure to see, and not the curve, in our view was the proximate cause of the accident. We regard the judgments as against the weight of the evidence. Judgments reversed on the facts and a new trial ordered, with costs to appellant to abide the event. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur. [204 Mise. 687.]